Exhibit 10.7

 

April 3, 2017

Dear Jeff,

Merrimack Pharmaceuticals, Inc. (“Merrimack”) is pleased to provide you a
one-time retention bonus of $350,000 (the “Retention Bonus”), less all
applicable taxes and withholdings. A portion of the Retention Bonus is
considered an advance and is not earned unless you remain continuously employed
and in good standing with Merrimack based on the following terms: (i) if you
terminate your employment with Merrimack on or before December 31, 2017 without
Good Reason (as defined in your Employment Agreement) or Merrimack terminates
your employment on or before December 31, 2017 for Cause (as defined in your
Employment Agreement), you shall be required to repay $233,333.33 of the
Retention Bonus, minus any applicable taxes and withholdings that you were
required to pay with respect to such amount, within 60 days after your
termination, and (ii) if you terminate your employment with Merrimack on or
after January 1, 2018 but on or before June 30, 2018 without Good Reason or
Merrimack terminates your employment on or after January 1, 2018 but on or
before June 30, 2018 for Cause, you shall be required to repay $116,666.67 of
the Retention Bonus, minus any applicable taxes and withholdings that you were
required to pay with respect to such amount, within 60 days after your
termination, in each case, to the maximum extent permitted by applicable
law.  You shall not be required to repay any portion of the Retention Bonus if
you terminate your employment with Merrimack at any time for Good Reason or if
Merrimack terminates your employment at any time without Cause.

This letter contains all of the understandings and representations between
Merrimack and you relating to the Retention Bonus and supersedes all prior
understandings, representations and agreements with respect to any retention
bonus payments.  The opportunity for you to receive the Retention Bonus under
the terms set forth in this letter shall not be construed as a guarantee of
employment for any specific period of time, and your employment shall remain
at-will.

We are excited to continue working with you. If the terms set forth in this
letter are acceptable to you, please sign this letter and return it to me. If
you have any questions do not hesitate to reach out.

 

Best regards,

 

/s/ Shelley Phelps

Shelley Phelps, Talent Team

 

Accepted and Agreed:

 

/s/ Jeffrey A. Munsie

Jeffrey A. Munsie

 